Citation Nr: 1820798	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent from February 23, 2009 to August 15, 2017 and in excess of 20 percent since August 16, 2017 for degenerative joint disease of the cervical spine, status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO denied entitlement to a rating in excess of 10 percent for degenerative joint disease of the cervical spine, status post laminectomy.  

In a June 2017 decision, the Board, inter alia; denied a total disability rating based on individual unemployability; and remanded the claim for an increased rating for degenerative joint disease of the cervical spine status post laminectomy (cervical spine disability), to include a new VA examination.

Following the June 2017 Board remand, the Veteran was provided a new VA examination in August 2017.  In a December 2017 Decision Review Officer  decision, the RO granted the Veteran a 20- percent rating effective August 16, 2017, the date of the most recent VA examination.  As this action constituted only a partial grant of the benefits sought on appeal, the claim for an increased rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that when a claimant seeks an increased disability rating, "the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than that maximum available benefit is awarded.").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that a remand is warranted for a new VA examination.  This matter was previously remanded in June 2017 for a new VA examination to ensure compliance with Correia v. McDonald, 28 Vet. App. 158 (2016), which held that an adequate VA examination of the joints must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017). 

Pursuant to the June 2017 Board remand, the Veteran was afforded a VA examination in August 2017.  See August 2017 Neck (Cervical Spine) Conditions, Disability Benefits Questionnaire.  The VA examiner addressed the issues concerning active and passive, as well as weight-bearing and nonweight-bearing range of motion testing in compliance with Correia.  

However, after the August 2017 VA examination the United States Court of Appeals for Veterans Claims issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017), which is applicable to this case.  In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 32.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

The Board notes that the August 2017 VA examination report reflects a positive indication of flare-ups.  Although the report contains some information regarding the frequency and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding loss of range of motion during flares.  In light of Sharp, a new examination is necessary.  

Additionally, all available VA and non-VA treatment records since August 2017 should be obtained.  38 U.S.C. § 5103A (a)-(c).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate any outstanding VA and private treatment records with the claims file since June 2017.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected cervical spine disability under the rating criteria. 

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.  THE EXAMINER SHOULD ALSO REVIEW THE JUNE 2009, FEBRUARY 2011, MARCH 2016 AND AUGUST 2017 EXAMINATIONS AND PROVIDE A RETROSPECTIVE OPINION AS TO THE VETERAN'S FLARE-UPS BASED ON THE AFOREMENTIONED (SHARP).  IF UNABLE TO PROVIDE THIS RETROSPECTIVE TESTING, THE EXAMINER SHOULD STATE WHY AND PROVIDE A REASONED EXPLANATION FOR THE DETERMINATION.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

